HAWTHORNE, Justice.
The case of State of Louisiana v. Emerson, 233 La. 885, 98 So.2d 225, is controlling here. The appellant in the instant case, Freddie Davis, was charged under the same statute with the same offense, and upon conviction received the same sentence. The issues raised and the bills of exception reserved are identical with those which we have discussed in the Emerson case under Bills of Exception Nos. 1 and 2.
For the reasons assigned in State of Louisiana v. Emerson, 233 La. 885, 98 So. 2d 225, the conviction and sentence are affirmed.